DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The following guidelines illustrate the preferred layout for the specification of a utility application. These guidelines are suggested for the applicant’s use.
Arrangement of the Specification
As provided in 37 CFR 1.77(b), the specification of a utility application should include the following sections in order. Each of the lettered items should appear in upper case, without underlining or bold type, as a section heading. If no text follows the section heading, the phrase “Not Applicable” should follow the section heading:
(a) TITLE OF THE INVENTION.
(b) CROSS-REFERENCE TO RELATED APPLICATIONS.
(c) STATEMENT REGARDING FEDERALLY SPONSORED RESEARCH OR DEVELOPMENT.
(d) THE NAMES OF THE PARTIES TO A JOINT RESEARCH AGREEMENT.
(e) INCORPORATION-BY-REFERENCE OF MATERIAL SUBMITTED ON A READ-ONLY OPTICAL DISC, AS A TEXT FILE OR AN XML FILE VIA THE PATENT ELECTRONIC SYSTEM.
(f) STATEMENT REGARDING PRIOR DISCLOSURES BY THE INVENTOR OR A JOINT INVENTOR.
(g) BACKGROUND OF THE INVENTION.
(1) Field of the Invention.
(2) Description of Related Art including information disclosed under 37 CFR 1.97 and 1.98.
(h) BRIEF SUMMARY OF THE INVENTION.
(i) BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S).
(j) DETAILED DESCRIPTION OF THE INVENTION.
(k) CLAIM OR CLAIMS (commencing on a separate sheet).
(l) ABSTRACT OF THE DISCLOSURE (commencing on a separate sheet).
(m) SEQUENCE LISTING. (See MPEP § 2422.03 and 37 CFR 1.821 - 1.825). A “Sequence Listing” is required on paper if the application discloses a nucleotide or amino acid sequence as defined in 37 CFR 1.821(a) and if the required “Sequence Listing” is not submitted as an electronic document either on read-only optical disc or as a text file via the patent electronic system.
Claim Objections
Claim 1 is objected to because of the following informalities:  the definition of an acronym should be at the first instance use of the term, therefore PAE should be defined in the second line rather than on the last line of the claim.  
Claims 6-8 are objected to because of the following informalities:  the grammage units should be changed to g/m2, i.e., using “2” as a superscript.
Appropriate correction is required.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Claims 13 and 15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because "Use" claims that do not purport to claim a process, machine, manufacture, or composition of matter fail to comply with 35 U.S.C. 101. In re Moreton, 288 F.2d 708, 709, 129 USPQ 227, 228 (CCPA 1961)("one cannot claim a new use per se, because it is not among the categories of patentable inventions specified in 35 U.S.C. § 101 "). In Ex parte Dunki, 153 USPQ 678 (Bd. App. 1967).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3 and 13 are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 3 recites the broad recitation of PAE being at least 0.5%, and the claim also recites some embodiments having narrower scope statement of the range/limitation.  The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Regarding claim 13, the phrase "for example,” or “e.g.,” renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Regarding claim 13, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-13, and 15-20 are is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Carbajal et al., (hereafter Carbajal), US Patent Application Publication No.  2009/0282596 A1.
 With regard to claims 1, 9-12 and 15-20, Carbajal teaches an Aramid-based product/paper comprising at least 90% by weight of aramid materials, short-cut fiber, also known as  flocs, and fibrids, not including the PAE resin, and can include PAE resins1 in amounts falling within the claimed range; see ¶-[0043]-[0047]. In those paragraphs Carbajal teaches the use of only aramid flocs and fibrids and not pulp and since “at most” includes zero (0) as the lower limit, then the reference reads on the claims. Note also that the range of flocs and fibrids shown on ¶-[0043] read on the newly added claims, claims 16-20. 
Regarding to claim 2, Carbajal teaches 100% of the paper is aramid material., i.e., the flocs and Fibrids, not counting the PAE resin, and thus reading on the claim; see ¶-[0043].
With regard to claim 3, Carbajal teaches the use of binder that could include PAE, see above, in amount from 3 to 12% by weight, which falls within the claimed range.
Regarding to claim  4, Carbajal teaches the use of 40 to 60 of shortcut-fibers, aka flocs; see ¶-[0043], which falls within the claimed range, i.e., 40 to 60 % by weight are at least 5 % by weight.
With regard to claim 5, Carbajal teaches the use of only fibrids and flocs, not pulps and since “at most” includes zero (0) as the lower limit, the reference still reads on the claim.
Regarding to claims 6-8, Carbajal teaches that the sheet have grammage between 50 to 800 g/m2; see ¶-[0029], which falls within the claimed range.
Regarding to claim  13, Carbajal teaches the use of the sheets as Body-Armor, which is a three-dimensional structure and thus reading on the claim; see for example the abstract and ¶-[0011].
It seems that Carbajal teaches all the limitations of the claims are at the very least the minor modification(s) to obtain the claimed invention would have been obvious to one of ordinary skill in the art.
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Carbajal cited above as evidenced by Levit, US Patent No. 8,268,434 B2.
Carbajal has been explained above. Carbajal is silent regarding the use of the sheets in Honeycombs as claimed. However, the use of aramid-based sheets in honeycombs is well-known in the art as evidenced by the secondary reference; see for example; column 1, lines 11-33, column 2, lines 42-53, column 3, line 61 through column 4, line 20. Therefore, using the sheets taught by Carbajal in Honeycombs would have been obvious to one of ordinary skill in the art since he/she would have reasonable expectation of success if such sheets, which are made with the same raw materials, i.e., Aramid- fibrids and  flocs and using the same process of making, i.e., wet-papermaking process, were used to make honeycombs.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Fujimori et al. (hereafter Fujimori), US Patent No.  9,903,073 B2 in view of Carbajal et al., (hereafter Carbajal), US Patent Application Publication No.  2009/0282596 A1, cited above.
 With regard to claims 1, 9-12 and 15-20, Fujimori teaches an aramid-based paper comprising aramid fibrids; (see paragraph bridging columns 3 and 4 for the definition) and aramid short-cut fibers, i.e., flocs (see the definition of column 4, lines 9-36), in ratio from 9/1 to 9/1, which means that the only aramid product are the flocs and the fibrids, i.e., 100% of aramid material; see column 4, lines 37-47 and using a binder in amount of 1 to 20% by weight, overlapping the claimed amounts, that can be polyamides; see column 5, lines 50-67. Fujimori does not explicitly teach the use of PAE as the polyamide resin, but Carbajal which teaches similar aramid sheets/product, teaches that PAE resins can be used as the polyamide resins as binder; see above and therefore the use of PAE resin as the polyamide binder resin disclosed by Fujimori would have been obvious to one of ordinary skill in the art since he/she would have reasonable expectation of success if such binder resins were used as suggested by Carbajal. Note also that the range of flocs and fibrids shown on ¶-[0043] read on the newly added claims, claims 16-20.
Regarding to claim 2, Fujimori teaches 100% of the paper is aramid material., i.e., the flocs and Fibrids, not counting the PAE resin, and thus reading on the claim; see column 4, lines 37-47.
With regard to claim 3, Fujimori teaches the use of binder that could include polyamine, see above, in amount from 1-20% by weight, which overlaps the claimed range and as explained above, Carbajal teaches that PAE resins can be used as the polyamide resins in the aramid papers.
Regarding to claim  4, Fujimori teaches the use of a proportion of shortcut-fibers, aka flocs to fibrids in mass ration from 1/9 through 9/1, i.e., from 10 to 90% by weight of the short-cut fibers; see column 4, lines 43-47, which falls within the claimed range, i.e., 10-90 % by weight are at least 5 % by weight.
With regard to claim 5, Fujimori teaches the use of only fibrids and flocs, not pulps and since “at most” includes zero (0) as the lower limit, the reference still reads on the claim.
Regarding to claims 6-8, Carbajal teaches that the sheet have grammage between 10 to 1000 g/m2; see column 4, lines 41-43, which falls within the claimed range.
Regarding to claim 13, Fujimori teaches the use of the sheets in electrical insulators; see column 2, lines 33-39.
Regarding to claim 14, Fujimori is silent regarding the use of the sheets in Honeycombs as claimed. However, the use of aramid-based sheets in honeycombs is well-known in the art, see for example US Patent No. 8,268,434 B1, cited above, as evidence, as thus the use of Fujimori’s sheets in the making of Honeycombs would have been obvious to one of ordinary skill in the art since he/she would have reasonable expectation of success if such aramid papers were used in the making of honeycombs.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure “Aramid-Based Papers.”


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE A FORTUNA whose telephone number is (571)272-1188. The examiner can normally be reached MONDAY- FRIDAY 12:30 PM- 9:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JOSE A FORTUNA/Primary Examiner, Art Unit 1748                                                                                                                                                                                                        

JAF


    
        
            
    

    
        1 On ¶-[0047]  Carbajal teaches polyamide resins such as Kymene® 557LX, which is a Polyamidoamine-epichlorohydrin resin.